--------------------------------------------------------------------------------

Exhibit 10.5
 
January 2009


TVA LONG-TERM
DEFERRED COMPENSATION PLAN




Purpose:


The TVA Long Term Deferred Compensation Plan (“Plan”) is designed to provide
long-term incentives to executives to encourage them to stay with TVA and to
provide competitive levels of total compensation to such executives.  This Plan
will also assist in the recruitment of top executive talent for TVA by providing
an opportunity for significant additional tax deferred compensation.  As in
other corporations, deferred compensation can be an integral part of a total
compensation package.


Eligibility:


The Board of Directors, the Chief Executive Officer (“CEO”), or their
delegatees, approve the participants in the Plan in accordance with then
existing delegations of authority (“Participants”).


Procedures:


•
TVA enters into a deferral agreement with each Participant (a “Deferral
Agreement”) under which deferred compensation credits (“Credits”) are made to an
account in the Participant’s name (each, an “Account”).  Credits are made on an
annual or other periodic basis for an established period of time, as specified
in the Deferral Agreement, after which the Participant vests in the full amount
in the Participant’s Account, including interest or return as provided below.



•
The Participant must be employed with TVA at the time of the expiration of the
Deferral Agreement, or no payment under this Plan will be made by TVA to the
Participant pursuant to the Deferral Agreement, and all Credits, and any
interest or return on such Credits, in the Participant’s Account will be
forfeited.  This will not apply in the event TVA terminates the Participant’s
employment without cause through no act or delinquency of the Participant or in
the event of the Participant’s death in service, in which cases the Participant
will become vested in the Account balance at the time of termination or
death.  In the event of death in service, the Participant’s Account balance
shall be paid in a lump sum to the Participant’s designated beneficiary, or in
the absence of any such designation, to the Participant’s estate, by the last
day of the first full calendar month following the receipt of proper proof of
the Participant’s death.



•
Each Participant’s Account will receive interest on the same basis as interest
is calculated under the TVA Deferred Compensation Plan.  In lieu of interest,
each Participant may elect to have all or a portion of the Participant’s Account
adjusted by the return tied to one or more mutual funds selected by the
Participant under the same conditions as are contained in the TVA Deferred
Compensation Plan.


 
1

--------------------------------------------------------------------------------

 

•
The entire vested amount in the Participant’s Account will be paid to the
Participant in a lump sum within sixty (60) days following the expiration of the
Deferral Agreement, unless the Participant elects, within thirty (30) days
following the date the Deferral Agreement is entered into, to further defer
receipt of vested amounts by having the vested Account balance upon expiration
of the Deferral Agreement credited to an account in the Participant’s name in
the TVA Deferred Compensation Plan.  Deferred amounts will be paid out upon the
Participant’s Separation from Service in either a lump sum or in 5 or 10 annual
installments, as chosen by the Participant at the time of election.



For purposes of the above paragraph, Separation from Service means the term
“separation from service” as defined in 26 CFR §1.409A-1(h) of the Internal
Revenue Code section 409A final regulations.


•
Under certain Deferral Agreements with Participants in key positions within TVA,
TVA will vest the Participant in certain Credits at the time the Credit is made
to the Participant’s Account.  In the event a Credit vests upfront on the
effective date of the Deferral Agreement or within twelve (12) months following
the effective date of the Deferral Agreement, TVA will specify within the terms
of the Deferral Agreement how the Credit(s) will be paid to the Participant
(lump sum within sixty (60) days following the expiration of the Deferral
Agreement or upon Separation from Service in either a lump sum or in 5 or 10
annual installments), and the Participant shall not have a deferral election
with respect to such Credits.



Administration:


•
Approvals regarding the terms of Deferral Agreements under the Plan for each
Participant, such as the duration of the Deferral Agreements and the amount and
number of Credits, will be made in accordance with the TVA Compensation Plan and
the delegations thereunder.



•
The Vice President, Human Resources, shall have sole and exclusive
responsibility for resolving any dispute regarding this Plan or a Deferral
Agreement.  The decisions of the Vice President, Human Resources, in all matters
pertaining to the Plan’s operation shall be final and conclusive as to all
parties.



•
TVA shall maintain each Participant’s Account and credit to each Account the
Credits, interest, return, and other such amounts as may be approved or elected
pursuant to this Plan.  TVA shall make payments to Participants (and their
beneficiaries, as applicable) pursuant to this Plan, applicable Deferral
Agreements, and the TVA Deferred Compensation Plan.


 
2

--------------------------------------------------------------------------------

 

•
Nothing contained in this Plan or any Deferral Agreement shall be construed as
conferring upon any Participant the right to continue in the employment of TVA
as an executive or employee or in any other capacity.



•
Nothing contained in this Plan or any Deferral Agreement and no action taken
pursuant to the provisions of this Plan or any Deferral Agreement shall create
or be construed to create a trust of any kind, or a fiduciary relationship
between TVA and any Participant, designated beneficiary or any other person.



•
No transfer, assignment, pledge, seizure, or other voluntary or involuntary
alienation or encumbrance of any benefit provided under this Plan or any
Deferral Agreement will be permitted or recognized other than as specifically
provided in this Plan.



•
The above paragraph notwithstanding, TVA may offset amounts owed to it by a
Participant against any amounts payable to a Participant under this Plan or any
Deferral Agreement.



Amendments:


This Plan may be amended or terminated by the Board, or its delegatee, at any
time as it deems appropriate without the consent of any Participant,
beneficiary, or other person; provided, however, that if the Board, or its
delegatee, elects to terminate the Plan, any Credits already made under then
current Deferral Agreements to Participants’ Accounts as of the date of
termination, including any interest and/or return as calculated pursuant to this
Plan, will vest and be paid to the Participants either (i) in a lump sum within
sixty (60) of the termination of the Plan or (ii) pursuant to the Participant’s
valid deferral election, as appropriate.


Compliance with Section 409A:


At all times, to the extent Internal Revenue Code Section 409A and its
implementing regulations (collectively, “Section 409A”) applies to amounts
deferred under this Plan: (a) this Plan and all Deferral Agreements shall be
operated in accordance with the requirements of Section 409A; (b) any action
that may be taken (and, to the extent possible, any action actually taken) by
the Board, or its delegatee, and the Participants, shall not be taken (or shall
be void and without effect), if such action violates the requirements of Section
409A; (c) any provision in this Plan or a Deferral Agreement that is determined
to violate the requirements of Section 409A shall be void and without effect;
and (d) any provision that is required by Section 409A to appear in this Plan or
any Deferral Agreement that is not expressly set forth shall be deemed to be set
forth herein, and this Plan and such Deferral Agreement shall be administered in
all respects as if such provision were expressly set forth herein.
 
 
3

--------------------------------------------------------------------------------